JACKSON, Judge.
On 6 July 2005, several residents ("plaintiffs") of the Franklin Hills Subdivision in Chapel Hill, North Carolina, filed an action against Zalman and Devora Joffe ("defendants"). Defendants are the owners of the lot and residence located at 438 Deming Road in the Franklin Hills Subdivision. Plaintiffs alleged that defendants' leasing of their residence to seven University of North Carolina at Chapel Hill ("UNC") students violated the subdivision's restrictive covenants. Plaintiffs specifically alleged that defendants were in violation of the restrictive covenants limiting the usage of the property to "single family residential purposes," and the restriction that the lot contain only "one single family residence." On 21 July 2005, defendants answered the complaint, admitting most of its factual allegations but denying that the residence violated any of the restrictive covenants.
The restrictive covenants at issue contain a usage restriction, which provides that "[n]o lot shall be used except for single family residential purposes." The covenant also contains a structural restriction that provides:
No building shall be erected, altered, placed or permitted to remain on any lot other than one single family residence and its customarily accessory buildings and uses. No duplex houses, apartments, commercial or industrial buildings shall be constructed within the area. This provision shall not be interpreted to preclude the provision of servant's quarters or rooms incidental to the residence and garage structure, nor does it preclude the inclusion of one small light housekeeping apartment within the residential structure. . . .
Zalman Joffe's wholly-owned construction company, Ridge Construction, Inc., acquired the lot at 438 Deming Road, subject to these restrictive covenants, on 14 July 2004. After constructing a residence on the lot, Ridge Construction conveyed the property to defendants.
The residence built on the lot is divided into two dwelling units, consisting of a 1,950 square foot main dwelling unit, and a 750 square foot dwelling with a separate exterior entrance and a separate postal address from the main dwelling unit. The residence contains a total of six bedrooms and five bathrooms, and the power and gas utilities are separately metered for the two dwelling units. Of the seven students leasing the *785property from defendants, four of the students rented the main dwelling unit, and three students rented the smaller unit.
On 1 November 2005, plaintiffs filed an Amended Verified Petition for Preliminary and Permanent Injunctive Relief to include the seven students as party defendants. Defendants answered this Amended Verified Petition on 2 December 2005, and the students answered on 2 February 2006. All parties involved filed motions for summary judgment, and plaintiffs' motion also sought a permanent injunction. In response, the student defendants' motion also included a motion for denial of injunctive relief.
In connection with the parties' cross-motions for summary judgment, the uncontroverted affidavits of the students showed that all seven of them lived together in the residence "in a home-like manner." All but one of them were members of the University of North Carolina at Chapel Hill varsity baseball team, and they had been encouraged by their coaches to live together. All of them were otherwise close friends, and they operated their house "in a home-like manner in that all roommates share[d] in common household chores (including yard work), car pool[ed] to class and baseball practice, cook[ed] meals and [ate] together, car pool[ed] to eat out together, and gather[ed] for relaxation in a common family room [the main-floor living area] to watch television, talk and entertain together." They shared a common "Deming Road Household Account" to which all seven contributed to cover "common household expenses and supplies, cable television, electricity, gas, water, sewage and monthly rent."
A hearing was held on the parties' cross-motions for summary judgment, and on 14 February 2006, the trial court entered an order granting summary judgment in part for plaintiffs and in part for defendants. The trial court held that defendants were not in violation of the structural restriction limiting the residence to a single-family dwelling. However, the trial court also held that defendants were in violation of the usage restriction, and further held that the seven students did not constitute a single family. The trial court, in its discretion, also permanently enjoined defendants "to not allow more than one person to occupy the subject property unless the persons occupying the same are related by blood or marriage or is a group of persons otherwise structured in the same way as the traditional view of an American family."
Defendants appeal from the portion of the order finding them in violation of the usage restriction and permanently enjoining defendants from allowing "more than one person to occupy the subject property unless the persons occupying the same are related by blood or marriage or is a group of persons otherwise structured in the same way as the traditional view of an American family."
On appeal, our standard of review for an order granting summary judgment is de novo. Stafford v. County of Bladen, 163 N.C.App. 149, 151, 592 S.E.2d 711, 713 (2004), appeal dismissed, 358 N.C. 545, 599 S.E.2d 409 (2004). Summary judgment is only appropriate when there is no genuine issue of material fact and the movant is entitled to judgment as a matter of law. Leake v. Sunbelt, Ltd. of Raleigh, 93 N.C.App. 199, 201, 377 S.E.2d 285, 287 (1989). "[I]n considering summary judgment motions, we review the record in the light most favorable to the nonmovant." Id. "The entry of summary judgment presupposes that there are no issues of material fact." Cieszko v. Clark, 92 N.C.App. 290, 292-93, 374 S.E.2d 456, 458 (1988). Thus, "[f]indings of fact and conclusions of law are not necessary in an order determining a motion for summary judgment," and, "such findings and conclusions do not render a summary judgment void or voidable and may be helpful, if the facts are not at issue and support the judgment." Bland v. Branch Banking & Tr. Co., 143 N.C.App. 282, 285, 547 S.E.2d 62, 64-65 (2001).
"Restrictive covenants are strictly construed, but they should not be construed `in an unreasonable manner or a manner that defeats the plain and obvious purpose of the covenant.'" Hultquist v. Morrow, 169 N.C.App. 579, 582, 610 S.E.2d 288, 291 (quoting Cumberland Homes, Inc. v. Carolina Lakes Prop. Owners' Ass'n, 158 N.C.App. 518, 521, 581 S.E.2d 94, 97 (2003)), disc. rev. denied, 359 N.C. 631, 616 S.E.2d 235 (2005). "`The fundamental rule is that the intention *786of the parties governs, and that their intention must be gathered from study and consideration of all the covenants contained in the instrument or instruments creating the restrictions.'" Id. (quoting Long v. Branham, 271 N.C. 264, 268, 156 S.E.2d 235, 238 (1967)). Covenants that restrict the free use of property are to be strictly construed against limitations upon such use. Long, 271 N.C. at 268, 156 S.E.2d at 239.
[I]n interpreting restrictive covenants, doubt and ambiguity are resolved in favor of the unrestricted use of property, "`so that where the language of a restrictive covenant is capable of two constructions, the one that limits, rather than the one which extends it, should be adopted, and that construction should be embraced which least restricts the free use of the land.'"
Hultquist, 169 N.C.App. at 584-85, 610 S.E.2d at 292 (quoting Long, 271 N.C. at 268, 156 S.E.2d at 239).
Defendants contend that our Supreme Court's holding in J.T. Hobby & Son v. Family Homes, 302 N.C. 64, 274 S.E.2d 174 (1981), controls the instant case. In Hobby, the plaintiff subdivision residents sought to enforce the subdivision's restrictive covenants against a nonprofit corporation which operated a family care home in a dwelling located in the subdivision. The family care home housed mentally retarded adults, along with adult caretakers who also lived in the residence. In Hobby, the restrictive covenant at issue read as follows:
No lot shall be used except for residential purposes, but nothing herein shall be construed to mean that a lot may not be converted to a street regardless of the type of use made of such street. No building shall be erected, altered, placed, or permitted to remain on any building unit other than one detached single-family dwelling not to exceed 2 ½ stories in height, a private garage for not more than three cars and outbuildings incidental to residential use. . . .
Hobby 302 N.C. at 65-66, 274 S.E.2d at 176. In interpreting this restrictive covenant and applying it to the defendants' proposed usage of the property, the Court held that the defendants' use of the property was for residential purposes. Id. at 74, 274 S.E.2d at 181. The Court held that the residents and the adult caretakers operated the residence "in such a manner that the residents are able to live in an atmosphere much like that found in the homes of traditionally structured American families." Id. at 72, 274 S.E.2d at 180. There, the Court also stated that
[w]hile we deem it unnecessary to reach the question of whether the individuals living at the home constitute a family, we are compelled to observe that the surrogate parents and the adults subject to their supervision function as an integrated unit rather than independent persons who share only the place where they sleep and take their meals as would boarders in a boarding house.
Id. at 73, 274 S.E.2d at 180.
This Court has held that "[i]n interpreting ambiguous terms in restrictive covenants, the intentions of the parties at the time the covenants were executed `ordinarily control,' and evidence of the situation of the parties and the circumstances surrounding the transaction is admissible to determine intent." Angel v. Truitt, 108 N.C.App. 679, 681, 424 S.E.2d 660, 662 (1993) (quoting Stegall v. Housing Auth., 278 N.C. 95, 100, 178 S.E.2d 824, 828 (1971)). In the absence of any evidence of intent regarding the meaning of "single family," courts must interpret the term consistent with its "natural meaning." Hobby, 302 N.C. at 71, 274 S.E.2d at 179. As noted supra, our courts previously have implied that the term "family" should be construed to exclude "independent persons who share only the place where they sleep and take their meals" and are not an "integrated unit." Id., 302 N.C. at 73, 274 S.E.2d at 180; see also Smith v. Assoc. for Retarded Citizens, 75 N.C.App. 435, 440, 331 S.E.2d 324, 327 (1985).
In the instant case, the restrictive covenant at issue fails to define the term "single family" or any of the words comprising that term. Moreover, the additional restrictive covenants applicable to the subject property do not define "single family" or "family," nor do they offer any insight as to how the terms are to be interpreted or as to what were the intentions of the original drafters. See Long, 271 N.C. at 268, 156 S.E.2d at 238.
*787Here, the trial court found that defendants leased the subject property to seven college students. The trial court also found as fact that the students "share meals together, ride in carpools to school together, socialize together, and use a joint checking account to [pay] the rent and utility expenses of the house which they have rented." Affidavits submitted by the students state that the "house is operated in a home-like manner" and that they share common household duties and expenses. Although the findings do not indicate whether or not the students are related biologically or by marriage, the evidence contained in the record indicates that they are not. The evidence shows that the seven students are in fact not related biologically or by marriage, and that all of the students, with the exception of one, are members of the university's baseball team and were encouraged to live together by their coaches. The evidence indicates that the students are close personal friends only. There is nothing indicating that the students considered themselves to be a "family" or anything more than close personal friends and teammates. Based upon the evidence in the record, we hold the trial court properly found as a fact that the students were "not a single family." Defendants failed to produce evidence that the students considered themselves to be a "family" or that they operated their home in any manner other than one out of convenience.
Thus we hold the trial court's holding that plaintiffs were in violation of the usage restriction was proper.
However, we are unpersuaded that the trial court's judgment that plaintiffs are enjoined from permitting "more than one person to occupy the subject property unless the persons occupying the same are related by blood or marriage or is a group of persons otherwise structured in the same way as the traditional view of an American family" is supported by our caselaw. We do not believe that this definition is supported by our Court's precedents. See Hobby, 302 N.C. at 71-73, 274 S.E.2d at 179-80; Winding Ridge Homeowners Ass'n, Inc. v. Joffe, ___ N.C.App. ___, ___, ___ S.E.2d ___, ___, 2007 WL 2032736 (2007); Smith, 75 N.C.App. at 440, 331 S.E.2d at 327.
Therefore, we remand to the trial court for application of the correct standard as set forth in Winding Ridge, ___ N.C.App. at ___, ___ S.E.2d at ___.
Affirmed in part, and Remanded.
Judge CALABRIA concurs.
Judge GEER concurs in a separate opinion.